DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to the Applicant’s argument filed 12/10/2020 claims 1-11 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (US 20170319282) in view of Kumar et al. (US 20160410875), referred to as Kumar 1.
In regards to claim 1, Jarc discloses, “An operation training system (para. 27 discusses the robotic surgical system 110, which is used to train a user using a simulated environment) comprising: a first display device (Fig. 1 drawing label 120) for a first user (Fig. 1 drawing label 112); one or more second display devices (para. 34 discusses the trainee scene this inherently would be presented to the trainee on a second display, further the abstract discusses how the system allows for two teleoperated surgical systems to interact with each other, this means the master and trainee systems interact with each other and each will have their own display, inputs, and robotic system) each for a second user  who learns robot operation from the first user (para. 34 the trainee, which would be the second user learns how to perform a particular robotic movement based on what the user sees from the expert, Fig. 4 shows what the trainee sees and how the images can be overlaid on the screen, Fig. 5 shows a different embodiment where the expert scene can be displayed instructing the trainee on how to perform the action); and [a second] control system (abstract discusses two different robotic systems, the second control system is understood to be a robotic system fig. 1 drawing label 118) configured to move (para. 23-25 the instruments, 104, are controlled and moved by a user, 112, para. 34 the trainee controls a separate set of instruments which are moved and are rendered into one scene as viewed in Fig. 3), based on an input made by the second user using a second user input device (para. 23-25 the instruments, 104, are controlled and moved by a user 112, the control device 114 would be viewed the input made by the user, this movement would correspond to either the master or the trainee depending on the system as discussed in the abstract, para. 36 the trainee system being manipulated and presented on the trainee system 500), a robot image displayed on corresponding one of the second display devices (para. 36 the trainee system, 500, displays the movement of the local scene or trainee scene, 508), wherein [a first] control system is configured to move (para. 23-25 the expert system contains instruments, 104 and a control device, 114, para. 38 discusses the remote scene 516 is the manipulation of the tools by the expert system), based on an input made by the first user using a first user input device (para. 23-25 the master or teacher will perform different movements of instruments using their robotic system), one of the robot image and a robot image for the first user displayed on the first display device (para. 38 the expert system, 502 displays the movements of the robotic system by the master user, fig. 1 drawing label 502 and 512), and to perform simulation to move a user image displayed on the first display device (para. 38 the expert system, 502, will display the movement of the robotic system on the display), and the control system is configured to display, on the second display device, movement of the user image and movement of the robot image (Fig. 5 the trainee display 500 will present the input motion made by the trainee 508 and present the motion of the expert 516, para. 38 discusses the movement of the trainee, 508, or local scene and the movement of the expert or remote scene, 516, and presenting it on the display of the trainee 500) ,” but fails to disclose, having a single control system.  Kumar 1 teaches of having one robotic system in which the master allows the trainees to control (Fig. 1 showing the robotic system, 120, connected to the trainee, T1, and master, M, para. 30 the “slave robot” or robotic system is controlled by both the master, M and the trainees, T1 and TK).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the training system having one control system to control between both the master and trainee, as taught by Kumar 1, with the surgical training system, as disclosed by Jarc, for the purpose of creating a training device that allows a trainer and student to take turns operating a robotic surgical system so that the trainer can provide the student with best hands on training on how to use a particular robotic system.
In regards to claim 2, Jarc in view of Kumar 1 discloses the system of claim 1.  Jarc further discloses, “wherein the control system is configured to display a content of operation on the second display device (Fig. 5, the trainee system, 500, which displays the operation of the control device, para. 38 the training system presents the motion of the robotic surgical system controlled by the trainee in 508), the content of operation being performed by the first user using the first user input device to an operation panel displayed on the first display device (Fig. 5, drawing label 516 the remote scene or the expert performing the motions, para. 38 the trainee system 500 presents the expert, or remote scene 516, performing the different surgical manipulations).”
In regards to claim 3, the system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system is configured to display, out of the content of operation, an (para. 79 a menu is displayed on the display of the master robot), and an action of the operation panel, on an operation panel displayed on the second display device (para. 44 the menu is provided to allow for a switch on who is controlling the robot).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined a menu to select who is controlling the robot, as taught by Kumar 1, with the surgical training system of Jarc, for the purpose of creating a training system that allows for a teacher to give a trainee control of the surgical procedure when the teacher deems it ready.
In regards to claim 9, Jarc in view of Kumar 1 discloses the system of claim 1.  Jarc further discloses, “wherein34832-8647-2897v.1Application No.: 16/362,760Docket No.: 54250-PO69US the control system is configured to move a user image displayed near the robot image on the second display device based on the input to the second user input device (Fig. 5, trainee system 500 displays the user image or the trainee scene, 508, and the robotic image or the expert scene 516 next to each other, para. 36 the trainee system collects information from the user about controlling the robotic system and will display how the user controls the robotic system, 508, as well as the experts control of the system, 516), and the control system is configured to display the user image near the robot image on the first display device (Fig. 5 the expert system 502, which shows the user image or the trainee scene as 510 with the expert system, 512, para. 36 discusses presenting the two scenes on each display for an expert and a trainee), the user image moves based on the input to the (Fig. 5 drawing label 508 and 510 showing the trainee image which moves as the trainee controls the system, para. 36 the trainee and surgical system are both able to move and control their respective scenes).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (US 20170319282) in view of Kumar et al. (US 20160410875), referred to as Kumar 1, as applied to claim 1 above, in further view of Anderson et al. (US 20180092706).
In regards to claim 4, the modified system of Jarc discloses the above mentioned, where Jarc further discloses, “wherein the control system has functions of: a content of operation performed by the first user using the first user input device to an operation panel displayed on the first display device (Fig. 5 drawing label 502 shows the movements of the robotic system performed by the expert, para. 36 the expert, or proctor, manipulates the robot), and a motion of the one of the robot image and the robot image for the first user according to the content of operation (para. 36 the expert performs the operation of the robotic surgical system), and displaying, on the second display device, the of operation performed by the first user, and the motion of the one of the robot image and the robot image for the first user according to the content of operation (para. 38 the trainee display, 500, will display the image of the expert scene and display it 516.” However the system of Jarc fails to disclose, “storing, in a storage unit of the control system, [an expert’s performance],” and “[displaying, on the second display device], the stored content [of operation performed by the first user].”  Anderson teaches, “storing, in a storage unit of the control system, [an expert’s performance], and [displaying, on the second display device], the stored content [of expert performance] (para. 82 discusses having stored training videos and presenting the training videos to the trainee).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (US 20170319282) in view of Kumar et al. (US 20160410875), referred to as Kumar 1, as applied to claim 1 above, in further view of Tokarchuk et al. (US 20180153632).
In regards to claim 5, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system has functions of: storing, in a storage unit of the control system, a content of operation performed by the second user using the second user input device to an operation panel displayed on the second display device, and a motion of the robot image according to the content of operation, and displaying, on the second display device, the stored content of operation performed by the second user, and the motion of the robot image according to the content of operation.”  Tokarchuk teaches, “wherein the control system has functions of: storing, in a storage unit of the control system, a content of operation performed by the second user using the second user input device to an operation panel displayed on the second display device (para. 10 discusses the system is able to record different aspects of training performed by the user, para. 40-41 discusses storing the different information related to the procedure and playing back the videos), and a motion of the robot image according to the content of operation (para. 10 the system records the training of the user using the robotic surgical system, para. 61 the system records the images and scenes of the surgery and can playback the recording, this is specific to images taken, para. 98 the system is able to playback surgical experiences or recorded motions of the robotic system), and displaying, on the second display device, the stored content of operation performed by the second user, and the motion of the robot image according to the content of operation (para. 61 the system can playback recorded videos of different body parts, para. 98 the robotic system images the robot as it performs different processes and the system is able to play it back, Fig. 17 shows the flow diagram of the playback).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the playback and storage of user’s trainings, as taught by Tokarchuk, with the surgical training system of Jarc, for the purpose of creating a robotic training system that stores an archive of a trainees videos in order for a trainee to view their progressive improvement over time.  
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (US 20170319282) in view of Kumar et al. (US 20160410875), referred to as Kumar 1, as applied to claim 1 above, in further view of Kumar et al. (US 20140287393), referred to as Kumar 2.
In regards to claim 6, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system is configured to evaluate robot operation by the second user image based on an evaluation reference, and to display a result of the evaluation on the first display device.”  Kumar 2 teaches, “wherein the control system is configured to evaluate robot operation by the second user image based on an evaluation reference (para. 32 the display system will display videos of the user’s movements that is made available to the expert to evaluate), and to display a result of the evaluation on the first display device (para. 32 the system allows the user to display the evaluation on the current display system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to 
In regards to claim 11, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system is configured to store, in a storage unit in the control system stores an operational sense table or a formula for evaluating operational sense in which a plurality of types of the robot operation are associated with a plurality of motion patterns of the robot image, the operational sense table and the formula for evaluating operational sense associate evaluation points with a plurality of the robot operation, and the control system is configured to evaluate a robot operation, using the operational sense table or the formula for evaluating operational sense, wherein the robot is operated based on the input made by the second user using the second user input device.” Kumar 2 teaches, “wherein the control system is configured to store, in a storage unit in the control system stores a formula for evaluating operational sense in which a plurality of types of the robot operation are associated with a plurality of motion patterns of the robot image (para. 8 system stores data which is used to evaluate different signals of a user by an expert, para. 10 the storage system is able to store motion data that is collected and evaluated, para. 83-84 discusses the system contains an algorithm which is able to recognize motion and evaluate motion), the formula for evaluating operational sense associate evaluation points with a plurality of the robot operation (para. 83-84 discusses the algorithm used to recognize motion and evaluate the motion of the user using the robotic device), and the control system is configured to evaluate a robot operation, using the formula for evaluating operational sense, wherein the robot is operated based on the input made by the second user using the second user input device (para. 83-84 system identifies the motion of the user using an algorithm of motion detection).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the motion evaluation algorithm, as taught by Kumar 2, with the modified robotic training system of Jarc, for the purpose of creating a robotic training system that is able to track the motion of a user over time in order to evaluate the user’s performance and provide proper feedback.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (US 20170319282) in view of Kumar et al. (US 20160410875), referred to as Kumar 1, as applied to claim 1 above, in further view of Johnson et al. (US 20190133689).
In regards to claim 7, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system is configured to display a motion of the robot image including a dangerous motion on the second display device.”  Johnson teaches, “wherein the control system is configured to display a motion of the robot image including a dangerous motion on the second display device (para. 159 the system provides a warning that a collision is going to occur, this is understood to be a dangerous movement, para. 10 the system contains sensors to detect a collision of a robotic arm system with another object and notify the user that this collision will occur, para. 92 the virtual reality system can provide waring to the user about a collision).”  
In regards to claim 8, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control system is configured to display a motion of the robot image including a dangerous motion on a head-mounted display worn by the second user.”  Johnson teaches, “wherein the control system is configured to display a motion of the robot image including a dangerous motion on a head-mounted display worn by the second user (para. 159 the system provides the user with a warning of a collision that could occur, this warning is presented on the head mount display, para. 92 discusses how the virtual reality processor of the head-mount display can present an alarm to indicate a warning such as a collision).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined identifying that a collision will occur, as taught by Johnson, with the modified robotic training system of Jarc, for the purpose of creating a robotic training system that is able to identify errors made by the user and send information to the user to avoid the errors in order train the user properly on avoiding any structural damage to the robotic system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al. (US 20170319282) in view of Kumar et al. (US 20160410875), referred to as Kumar 1, as applied to claim 1 above, in further view of Bell et al. (US 20150157419).
In regards to claim 10, the modified system of Jarc discloses the above mentioned, but fails to disclose, “wherein the control unit is configured to store, in a storage unit of the control system, a danger degree table or a formula for evaluating degree of danger in which a plurality of motion patterns of the robot image, positions of a user image displayed on the second display system and that moves based on input to the second user input device, and indices regarding degree of danger are associated; and the control system is configured to evaluate a robot (para. 61 discusses the system contains a computer readable medium which is stored on the system and is used to identify spatial position of the tools within an object) stores a danger degree table in which a plurality of motion patterns of the robot image (para. 39 a user controls a tool using a robotic arm, para. 87-88 the system contains a table which identifies different errors which are made by the tool, the errors are understood to be a degree of danger), positions of a user image displayed on the second display system and that moves based on input to the second user input device (para. 89 discusses displaying the tool path motion), and indices regarding degree of danger are associated (para. 89 displaying the tool path, this could include displaying an error such as the errors detected and discussed in paragraphs 87-88 using the table); and the control system is configured to evaluate a robot operation, using the danger degree table, wherein the robot is operated based on the input made by the second user using the second user input device (para. 87-88 the system uses the table to identify different errors made by the user when controlling the tools of the robotic system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the table which identifies errors made, as taught by Bell, with the modified robotic training system of Jarc, for the purpose of creating a robotic training system that is able to identify if errors have been made to avoid the user from injuring the patient or damaging the robotic system when performing an actual surgery.


Response to Arguments
Applicant’s arguments, filed 12/10/2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of the non-final have been withdrawn. 
Applicant's arguments filed 12/10/2020 with respect to the 103 rejection have been fully considered but they are not persuasive.  The Applicant argues that Jarc fails to disclose “simulation to move a user image on the first display device” and “display, on the second display device, movement of the user image and movement of the robot image or the robot image for the first user based on the input made by the first user using the first user input device”.  The Applicant further argues that the system of Jarc discloses a composite scene instead of the claimed limitation.  The Examiner disagrees.  As shown in figure 5 the system displays the image of the trainee system 500 and the expert system 502 which are presented on a particular trainee or expert’s display system (para. 35-36 discusses displaying a composite scene of both trainee and expert on each display system wherein the composite scene will display the simulation of the expert movement on the student display and the simulation of the student movement on the expert display).  The current claim does not preclude that the images may be displayed in a composite scene on each display.  The current claim only recites “to perform simulation to move a user image displayed on the first display device.” This recitation only requires that a simulation to move a user image is displayed.  This can be understood to be the virtual remote system moving in the first user display, for example similar to the expert system displaying the composite scene wherein the simulation is the trainee movement as discussed in paragraph 36.  The simulation currently does not specify which system, whether the first or second control system, is intended to perform the simulation.  Therefore, under broadest reasonable interpretation it is fair to read the virtual trainee movement on the expert screen is the .
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/L.D.V/Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715